The opinion of the court was delivered by
Rowell, J.
It is claimed that it does not appear from the commissioners’ report that Amory & Co. presented any claim to the commissioners, or that any sum was allowed to or against them; but that, on the contrary, it appears that the claim from the disallowance of which the appeal is taken was presented by and in the name of Thomas Greer, and the allowance and disallowance made to and against him. But we think the record shows that Greer presented this claim in the name of the appellants, with nine others in the names of different persons, as he well might if he was the equitable owner of them as claimed. No offset was presented to any of these claims, and the aggregate allowance on all of them is $584.30, which is carried into the column of balances against the estate; but the amounts of each claim, and of the allowance and disallowance on each, are placed in their appropriate columns, but only said ag*60gregate allowance is carried into the column of balances; but this is not important, inasmuch as it plainly appears that of the claims presented in the names of the appellants more than $20, to wit, $111.40, was disallowed, which entitles them to an appeal.
Judgment affirmed and cause remanded.